Exhibit 10.1

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is by and among First Busey
Corporation (“First Busey”), Busey Bank (the “Bank,” and together with First
Busey, “Employer”) and Curt Anderson (“Executive,” and together with Employer,
the “Parties”).

 

RECITALS

 

A.            The Bank is a wholly owned subsidiary of First Busey.

 

B.            Executive is currently employed by Employer pursuant to that
certain employment agreement dated July 30, 2007, as subsequently amended (the
“Prior Employment Agreement”);

 

C.            Employer has determined it to be in its best interests to enter
into this Agreement pertaining to the employment of Executive as of and
following the Effective Date (as defined below).

 

D.            Executive desires to be employed by Employer as of and following
the Effective Date in accordance with the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the Parties contained herein, the Parties hereby
agree as follows:

 

AGREEMENTS

 

Section 1.           Prior Employment Agreement. This Agreement supersedes all
of the terms and conditions of the Prior Employment Agreement and any such Prior
Employment Agreement shall become null and void as of the Effective Time, and
the parties thereunder shall have no rights or interests therein.

 

Section 2.           Term with Automatic Renewal Provision.  This Agreement
shall be effective as of February 1, 2014 (the “Effective Date”).  Subject to
the terms of this Agreement, the term of this Agreement (the “Term”) and
Executive’s employment hereunder shall be for a period of one (1) year
commencing as of the Effective Date.  The Term shall automatically renew for one
(1) additional year at the end of the then existing Term, unless either Party
provides written notice to the other Party not less than ninety (90) days prior
to the end of the then existing Term that such Party does not wish to extend the
Term.

 

Section 3.           Employment.

 

(a)           Positions and Duties.  Subject to the terms of this Agreement,
Executive shall devote Executive’s full business time, energies and talent to
serving as the Executive Vice President, Senior Managing Director of Busey
Wealth Management, at the direction of the President and Chief Executive Officer
of Busey Wealth Management (the “CEO”) and the Executive Managing Director of
Busey Wealth Management (the “EMD” and individually or collectively with the
CEO, “CEO/EMD”).  Executive shall perform all duties assigned to Executive
faithfully, loyally and efficiently, and shall have such duties, authority and

 

--------------------------------------------------------------------------------


 

responsibilities as may be assigned to Executive from time to time by the
CEO/EMD, which duties, authority and responsibilities shall include those
customarily held by such officer of comparable companies, subject always to the
charter and bylaw provisions and policies of Employer and the directions of the
CEO/EMD.  Executive shall perform the duties required by this Agreement at
Employer’s principal place of business unless the nature of such duties requires
otherwise.  Notwithstanding the foregoing, during the Term, Executive may devote
reasonable time to activities other than those required under this Agreement,
including activities of a charitable, educational, religious or similar nature
(including professional associations) to the extent such activities do not in
any material way inhibit, prohibit, interfere with or conflict with Executive’s
duties under this Agreement or conflict in any material way with the business of
Employer.

 

(b)           Transfers.  The Board of Directors of First Busey (the “Board”)
may, in its sole discretion, cause Executive’s employment to be transferred from
Employer to any wholly-owned subsidiary of First Busey, in which case all
references in this Agreement to “Employer” shall be deemed to refer to such
subsidiary (and First Busey, if applicable).

 

Section 4.           Compensation and Benefits.  Subject to the terms of this
Agreement, during the Term of this Agreement, Employer shall compensate
Executive for Executive’s services as follows:

 

(a)           Base Compensation.  Executive’s annual base salary rate shall be
Two Hundred and Twenty-Five Thousand Dollars ($225,000.00) (the “Base Salary”),
which shall be payable in accordance with Employer’s normal payroll practices as
are in effect from time to time.  Beginning in 2014 and annually thereafter, the
Board shall review Executive’s Base Salary at such time as it reviews Employer’s
executive compensation to determine whether Executive’s Base Salary should be
maintained at its existing level or increased, with any increase being effective
as determined by the Board.

 

(b)           Discretionary Performance Bonus.  Employer shall consider
Executive for a bonus each year during the Term based on performance criteria
established by the Board and/or the CEO/EMD and any other factors deemed by the
Board to be appropriate.  Bonuses shall be awarded, if at all, in the sole
discretion of the Board, and nothing in this Agreement shall require the payment
of a bonus in any given year.  For purposes of this Agreement, bonuses shall be
considered earned when all corporate action has been taken to determine such
bonuses.  Payment of any such bonus shall be made as soon as practicable after
it is earned, but in no event later than two and one-half (2½) months following
the end of the calendar year in which it is earned; provided that, Bonuses shall
not be considered earned until the Board has made all determinations and taken
all actions necessary to establish such bonuses.

 

(c)           Long Term Incentive Program.  Executive shall be eligible to
participate in Employer’s long-term equity incentive program, as determined in
the sole discretion of the Board (or an authorized committee thereof).

 

(d)           Profit Sharing Benefit.  Executive shall be eligible to receive an
annual profit sharing benefit based on the combined amount of Executive’s Base
Salary and, if

 

2

--------------------------------------------------------------------------------


 

applicable, Executive’s discretionary performance bonus, after Executive meets
the eligibility requirements of the applicable profit sharing plan.  The Board
shall decide the exact amount of this benefit annually in its sole discretion. 
Employer shall contribute this benefit for the account of Executive to
Employer’s tax-qualified retirement plan and/or any nonqualified deferred
compensation plan that Employer establishes or maintains.  All such profit
sharing benefit payments shall be determined and governed by the terms of the
applicable plan.  Employer shall have no obligation to continue to maintain any
particular benefit plan or arrangement and the profit sharing benefit described
in this Section 4(d) may be amended or terminated by Employer at any time for
any reason or no reason, provided such amendment or termination applies to all
other similarly situated senior executives of Employer.

 

(e)           Reimbursement of Expenses.  Employer shall reimburse Executive for
all travel, entertainment and other out-of-pocket expenses that Executive
reasonably and necessarily incurs in the performance of Executive’s duties under
this Agreement.  Executive shall document these expenses to the extent necessary
to comply with all applicable laws and Employer policies.  Any reimbursement
payments hereunder shall be made as soon as practicable, and when taxable to
Executive, in no event later than two and one-half (2½) months following the end
of the year in which the corresponding expenses are incurred.

 

(f)            Other Benefits.  Executive shall be eligible to participate,
subject to the terms thereof, in all Employer retirement plans and health,
dental, life insurance and similar plans, as may be in effect from time to time
with respect to similarly situated senior executives.  In addition to the
foregoing benefits, Executive shall continue to be eligible to participate in
Employer’s key life insurance program following the Effective Date (which entry
date was March 1, 2009) with a death benefit amount of one million dollars
($1,000,000.00), subject to insurability and all other terms of such program.

 

(g)           Vacations.  Executive shall be subject to Employer’s general
vacation policy as may be in effect from time to time, but shall accrue not less
than twenty-five (25) days of paid vacation annually.

 

(h)           Withholding.  Employer may withhold any applicable federal, state
and local withholding and other taxes from payments that become due or
allowances that are provided to Executive.

 

(i)            Equity Compensation.  Employer shall grant to Executive during
each of 2014, 2015, and 2016, at the time equity grants are made to other senior
officers of the Employer, restricted stock units, with a grant date fair value
of One Hundred Thousand Dollars ($100,000.00) each, with such awards to be based
upon the standard terms and conditions of the Employer’s restricted stock unit
award agreements, with such awards cliff-vesting in their entirety on their
respective fifth anniversary of grant provided that Executive has remained
employed with Employer at all times through such vesting dates.

 

Section 5.           Rights and Payments Upon Termination.  Either Party may
terminate Executive’s employment under this Agreement pursuant to the terms of
this Section 5.  Executive’s right to benefits and payments, if any, for periods
after the effective date of

 

3

--------------------------------------------------------------------------------


 

Executive’s termination of employment with Employer (the “Termination Date”)
shall be determined in accordance with this Section 5:

 

(a)           Termination Without Cause.  Either Party may terminate this
Agreement and Executive’s employment hereunder for any reason by delivering
written notice of termination to the other Party no fewer than thirty (30) days
before the Termination Date (provided that such notice shall not be required in
a Termination for Cause (as defined below)), which date shall be specified in
the notice of termination.  Employer may provide for an earlier Termination
Date, provided Employer pays to Executive the Base Salary that would have been
earned during such notice period.  Any payment in lieu of notice pursuant to
this Section 5(a) shall be made in a single lump sum on the first payroll date
following the Termination Date.  If Executive voluntarily terminates Executive’s
employment under this Agreement other than pursuant to Section 5(c) (Termination
for Good Reason), then Employer shall be required to pay Executive the Accrued
Amounts, and Employer shall have no further obligations to Executive under this
Agreement.  “Accrued Amounts” shall be the following amounts as have accrued
through the Termination Date: (i) earned but unpaid Base Salary, (ii) earned but
unpaid bonus under Section 4(b), (iii) accrued but unpaid vacation pay; and
(iv) provided Executive submits the required documentation in accordance with
established policies and within thirty (30) days of the Termination Date,
unreimbursed business expenses incurred during the Term.

 

(b)           Termination for Cause.  Employer may terminate this Agreement and
Executive’s employment hereunder immediately for Cause by delivering written
notice of termination to Executive (with such notice being delivered no less
than thirty (30) days before the Termination Date in the event of a termination
based on either a curable breach or failure under subsection (vii) below or
subsection (viii) below).  “Cause” for termination shall exist if: 
(i) Executive engages in one (1) or more unsafe or unsound banking practices or
material violations of a law or regulation applicable to Employer or any
subsidiary; (ii) Executive engages in any repeated violations of a policy of
Employer after being warned in writing by the Board or the CEO/EMD not to
violate such policy; (iii) Executive engages in any single violation of a policy
of Employer if such violation materially and adversely affects the business or
affairs of Employer; (iv) Executive fails to timely implement a direction or
order of the Board or the CEO/EMD, unless such direction or order would violate
the law; (v) Executive engages in a breach of fiduciary duty or act of
dishonesty involving the affairs of Employer; (vi) Executive is removed or
suspended from banking pursuant to Section 8(e) of the Federal Deposit Insurance
Act or any other applicable state or federal law; (vii) Executive commits a
material breach of Executive’s obligations under this Agreement, and if such
breach is determined to be curable by the CEO/EMD or the Board, Executive fails
to cure such breach during the thirty (30)-day notice period, if applicable;
(viii) Executive materially fails to perform Executive’s duties to Employer with
the degree of skill, care or competence expected by the Board or the CEO/EMD
following written notice by the CEO/EMD or the Board, and if such failure is
determined to be curable by the CEO/EMD or the Board, Executive fails to cure
such failure during the thirty (30)-day notice period, if applicable; or
(ix) Executive is found guilty of, or pleads nolo contendere to, a felony or an
act of dishonesty in connection with the performance of Executive’s duties as an
officer of Employer, or an act that disqualifies Executive from serving as an
officer or director of Employer.  If Executive’s employment is terminated
pursuant to this Section 5(b), then

 

4

--------------------------------------------------------------------------------


 

Employer shall be required to pay Executive the Accrued Amounts, and Employer
shall have no further obligations to Executive under this Agreement.

 

(c)           Termination for Good Reason.  Prior to Executive’s termination for
Good Reason (as defined below), Executive shall give Employer written notice of
the occurrence of the event or condition that Executive believes constitutes a
Good Reason within thirty (30) days of the initial existence of such event or
condition, which written notice shall provide detailed facts, and not mere
conclusions, to support Executive’s claim of termination for Good Reason.  If
Employer determines that the events or conditions exist as alleged by Executive,
and does not cure such events or conditions within thirty (30) days of
Executive’s written notice, then this Agreement and Executive’s employment
hereunder shall terminate on the thirtieth (30th) day following Executive’s
written notice.  “Good Reason” means the occurrence of any one (1) or more of
the following, without Executive’s prior consent:  (i) a material adverse change
in the nature, scope or status of Executive’s position, authorities or duties
from those in effect in accordance with Section 3(a) immediately following the
Effective Date; (ii) a reduction in Executive’s Base Salary, unless such
reduction applies to all similarly situated senior executives of Employer;
(iii)  Employer changes the primary location of Executive’s employment to a
place that is more than fifty (50) miles from Executive’s primary location of
employment as of the Effective Date; or (iv) Employer otherwise commits a
material breach of its obligations under this Agreement.

 

(d)           Termination upon Change in Control.  Following a Change in
Control, this Agreement and Executive’s employment hereunder may be terminated
in accordance with Section 5(a), (b), or (c) by delivering written notice of
termination to the other Party no less than thirty (30) days before the
Termination Date.

 

(i)            A “Change in Control” shall be deemed to have occurred upon the
first to occur of the following:  (A) any “person” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”)),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of First Busey or a corporation owned directly or indirectly by the
stockholders of First Busey in substantially the same proportions as their
ownership of stock of First Busey, is or becomes a “beneficial owner” (within
the meaning of Rule 13d-3 of the 1934 Act), directly or indirectly, of
securities representing more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities of First Busey; (B) during any
period of twelve (12) consecutive months, the individuals who at the beginning
of such period constitute the Board (and any new director whose election by the
Board or nomination for election by First Busey’s stockholders was approved by a
vote of at least a majority of the directors when still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board; or (C) the consummation of (1) a merger or consolidation
of First Busey with any other corporation, other than a merger or consolidation
that would result in the voting securities of First Busey outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the total voting power represented by
the voting securities of First Busey or such surviving entity outstanding
immediately after such merger or consolidation; or (2) a complete

 

5

--------------------------------------------------------------------------------


 

liquidation or dissolution of, or an agreement for the sale or other disposition
of all or substantially all of the assets of, First Busey.

 

(ii)           Notwithstanding Section 5(d)(i), a Change in Control shall not be
deemed to have occurred if Executive agrees in writing that the transaction or
event in question does not constitute a Change in Control for the purposes of
this Agreement.

 

(e)           Termination upon Disability.  Employer shall not terminate this
Agreement and Executive’s employment hereunder if Executive becomes “disabled”
within the meaning of Employer’s then current employee disability program or, at
Employer’s election, as determined by a physician selected by Employer, unless,
as a result of such disability, Executive is unable to perform Executive’s
duties with the requisite level of skill and competence for a period of six
(6) consecutive months.  Thereafter, Employer may terminate this Agreement for
Cause in accordance with Section 5(b).

 

(f)            Termination upon Death.  This Agreement shall terminate if
Executive dies during the Term, effective on the date of Executive’s death.  Any
payments that are owing to Executive under this Agreement or otherwise at the
time of Executive’s death shall be made to whomever Executive may designate in
writing as Executive’s beneficiary, or absent such a designation, to the
executor or administrator of Executive’s estate.  Termination of this Agreement
under this Section 5(f) shall be deemed to be a termination in accordance with
Section 5(b).

 

(g)           Severance Benefits.  Employer shall pay severance benefits to
Executive as follows:

 

(i)            If this Agreement and Executive’s employment hereunder are
terminated by Employer without Cause pursuant to Section 5(a), or by Executive
for Good Reason pursuant to Section 5(c), Employer shall pay Executive an amount
equal to one hundred percent (100%) (or two hundred percent (200%) if the
foregoing terminations occur within one (1) year after the occurrence of a
Change in Control) of the sum of (A) Executive’s then applicable Base Salary,
plus (B) the amount of the most recent performance bonus that Employer paid to
Executive pursuant to Section 4(b) (the “Severance Payment”).  Employer shall
also reimburse Executive for up to twelve (12) months (or eighteen (18) months
if the foregoing terminations occur within one (1) year after the occurrence of
a Change in Control) for continuing coverage under Employer’s health insurance
pursuant to the health care continuation rules of the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), provided that Executive remains
eligible for, and elects, such COBRA continuation for such period following the
Termination Date, and provided, further, that, to the extent Executive paid a
portion of the premium for such benefits while employed, Executive shall
continue to pay such portion during the period of continuation hereunder, and
any period of continuation hereunder shall be credited against Executive’s
continuation rights under COBRA.

 

(ii)           Subject to Executive’s execution of an irrevocable general
release and waiver of claims as required by Section 5(j), all payments that
become due to Executive under this Section 5(g) shall be made in substantially
equal installments in accordance with

 

6

--------------------------------------------------------------------------------


 

Employer’s regular payroll practices then in effect for a one (1)-year period
(or two (2)-year period if following a Change in Control) beginning on the
regular payroll date occurring on or closest before the sixtieth (60th) day
following the Termination Date; provided, however, that if the Termination Date
occurs on or after November 2nd in any year, such payments shall not commence
until the first payroll date in January of the next year.  Employer shall be
obligated to make all payments that become due to Executive under this
Section 5(g) whether or not Executive obtains other employment following
termination or takes steps to mitigate any damages that Executive claims to have
sustained as a result of termination.  The payments provided for in this
Section 5(g) are intended to supplement any compensation or other benefits that
have accrued or vested with respect to Executive or for Executive’s account as
of the Termination Date.

 

(iii)         The Parties intend that no portion of any payment under this
Agreement, or payments to or for the benefit of Executive under any other
agreement or plan, be deemed to be an “Excess Parachute Payment” as defined in
Section 280G of the Internal Revenue Code of 1986 (the “Code”).  The present
value of any payments to or for the benefit of Executive in the nature of
compensation, as determined by the legal counsel or certified public accountants
for Employer in accordance with Code Section 280G(d)(4), receipt of which is
contingent on a Change in Control, and to which Code Section 280G applies (in
the aggregate “Total Payments”), shall be reduced, as necessary, such that the
payment does not exceed an amount equal to one dollar ($1.00) less than the
maximum amount that Employer may pay without loss of deduction under Code
Section 280G(a), provided that any such reduction shall be in accordance with
Code Section 409A.

 

(iv)          If Employer is not permitted to make any payments that may become
due to Executive under this Section 5(g) because First Busey or the Bank is not
in compliance with any regulatory-mandated minimum capital requirements or if
making the payments would cause the Bank’s capital to fall below such minimum
capital requirements, then Employer shall delay making such payments until the
earliest possible date it could resume making the payments without violating
such minimum capital requirements.  Further, if Employer is not permitted to
make any payments that may become due to Executive under this
Section 5(g) because of the operation of any other applicable law or regulation,
then Employer shall delay making such payments until the earliest possible date
it could resume making the payments without violating such applicable law or
regulation.

 

(h)           Payment Equalization.  If Employer is paying, or in the case of a
lump sum, has paid, Executive a Severance Payment pursuant to Section 5(g)(i),
then Executive shall not seek or apply for unemployment compensation under the
Illinois Unemployment Act 820 ILCS 405/100 et seq. or any other state or federal
unemployment compensation law at any time prior to a date following the final
payment made hereunder or with respect to the period during which such payments
were or were to be made until the final payment is made.

 

(i)            Specified Employee.  If at the time of any payment hereunder
Executive is considered to be a Specified Employee (as defined below) and such
payment is required to be treated as deferred compensation under Code
Section 409A, then, to the extent required by Code Section 409A, payments shall
be delayed to the date that is six (6) months after the

 

7

--------------------------------------------------------------------------------


 

Termination Date.  For purposes of Code Section 409A, all installment payments
of deferred compensation made hereunder, or pursuant to another plan or
arrangement, shall be deemed to be separate payments and, accordingly, the
aforementioned deferral shall only apply to separate payments that would occur
during the six (6)-month deferral period and all other payments shall be
unaffected.

 

(i)            All payments delayed pursuant to this Section 5(i) shall be
accumulated and paid in a lump-sum, catch-up payment as of the first (1st) day
of the seventh (7th) month following the Termination Date (or, if earlier, the
date of death of Executive), with all such delayed payments being credited with
interest (compounded monthly) for such period of delay equal to the prime rate
in effect on the first (1st) day of such six (6)-month period.  Any portion of
the benefits hereunder that were not otherwise due to be paid during the six
(6)-month period following the Termination Date shall be paid to Executive in
accordance with the payment schedule established herein.

 

(ii)           The term “Specified Employee” means any person who holds a
position with Employer of senior vice president or higher and has compensation
greater than that stated in Code Section 416(i)(1)(A)(i).  The determination of
whether Executive is a Specified Employee shall be based upon the twelve
(12)-month period ending on each December 31st (such twelve (12)-month period is
referred to below as the “identification period”).  If Executive is determined
to be a Specified Employee during the identification period, he shall be treated
as a Specified Employee for purposes of this Agreement during the twelve
(12)-month period that begins on the April 1st following the close of such
identification period.  For purposes of determining whether Executive is a
Specified Employee under Code Section 416(i), compensation shall mean
Executive’s W-2 compensation as reported by Employer for a particular calendar
year.

 

(j)            Release.  As a condition to Employer’s obligation to pay any
severance benefit under Section 5(g), Executive shall execute a general release
of, and waiver of claims against, Employer and its subsidiaries and affiliates,
substantially in the form attached hereto as Exhibit A on or before the sixtieth
(60th) day following the Termination Date.  For the avoidance of doubt, in order
for such release to be deemed effective for purposes of this Agreement, any
applicable revocation period with respect to such release and waiver must have
expired on or before such sixtieth (60th) day.

 

Section 6.           Confidentiality.  Executive acknowledges that the nature of
Executive’s employment shall require that Executive produce and have access to
records, data, trade secrets and information that are not available to the
public regarding Employer and its subsidiaries and affiliates (“Confidential
Information”).  Executive shall hold in confidence and not directly or
indirectly disclose any Confidential Information to third parties unless
disclosure becomes reasonably necessary in connection with Executive’s
performance of Executive’s duties hereunder, or the Confidential Information
lawfully becomes available to the public from other sources, or Executive is
authorized in writing by Employer to disclose it or Executive is required to
make disclosure by a law or pursuant to the authority of any administrative
agency or judicial body.  All Confidential Information and all other records,
files, documents and other materials or copies thereof relating to the business
of Employer or any of its subsidiaries or affiliates that

 

8

--------------------------------------------------------------------------------


 

Executive prepares or uses shall be the sole property of Employer.  Executive’s
access to and use of Employer’s computer systems, networks and equipment, and
all Employer information contained therein, shall be restricted to legitimate
business purposes on behalf of Employer; any other access to or use of such
systems, network and equipment is without authorization and is prohibited.  The
restrictions contained in this Section 6 shall extend to any personal computers
or other electronic devices of Executive that are used for business purposes
relating to Employer.  Executive shall not transfer any Employer information to
any personal computer or other electronic device that is not otherwise used for
any business purpose relating to Employer.  Executive shall promptly return all
originals and copies of any Confidential Information and other records, files,
documents and other materials to Employer if Executive’s employment with
Employer is terminated for any reason.

 

Section 7.           Non-Competition and Non-Solicitation Covenants.  The
primary service area of Employer’s business in which Executive will actively
participate extends separately to an area that encompasses a twenty-five
(25)-mile radius from each banking and other office location of Employer and its
subsidiaries and affiliates and a fifty (50)-mile radius from Employer’s main
office in Champaign, Illinois (collectively, the “Restrictive Area”).  As an
essential ingredient and in consideration of this Agreement and Executive’s
employment by Employer, Executive shall not, for a period of one (1) year after
termination of Executive’s employment with Employer for any reason and whether
such termination of employment is during the Term or after the termination or
expiration of the Term (the “Restrictive Period), directly or indirectly compete
with the business of Employer, including by doing any of the following (the
“Restrictive Covenant”):

 

(a)           engage or invest in, own, manage, operate, control, finance,
participate in the ownership, management, operation or control of, be employed
by, associate with or in any manner be connected with, serve as an employee,
officer or director of or consultant to, lend his name or any similar name to,
lend his credit to, or render services or advice to any person, firm,
partnership, corporation, trust or other entity that owns or operates, a bank,
savings and loan association, credit union or similar financial institution (a
“Financial Institution”) with any office located, or to be located at an address
identified in a filing with any regulatory authority, within the Restrictive
Area; provided, however, that in the event a successor to First Busey succeeds
to or assumes First Busey’s rights and obligations under this Agreement in
connection with a Change in Control, this Section 7(a) shall apply only to the
primary service areas of First Busey as they existed immediately before the
Change in Control;

 

(b)           directly or indirectly, for himself or any Financial Institution:
(i) induce or attempt to induce any officer of Employer or any of its
subsidiaries or affiliates, or any employee who previously reported to
Executive, to leave the employ of Employer or any of its subsidiaries or
affiliates; (ii) in any way interfere with the relationship between Employer or
any of its subsidiaries or affiliates and any such officer or employee;
(iii) employ, or otherwise engage as an employee, independent contractor or
otherwise, any such officer or employee; or (iv) induce or attempt to induce any
customer, supplier, licensee or business relation of Employer of any of its
subsidiaries or affiliates to cease doing business with Employer or any of its
subsidiaries or affiliates or in any way interfere with the relationship between
Employer or any of its subsidiaries or affiliates and any of their respective
customers, suppliers, licensees or business

 

9

--------------------------------------------------------------------------------


 

relations, where Executive had personal contact with, or has accessed
Confidential Information in the preceding twelve (12) months with respect to,
such customers, suppliers, licensees or business relations; or

 

(c)           directly or indirectly, for himself or any Financial Institution,
solicit the business of any person or entity known to Executive to be a customer
of Employer or any of its subsidiaries or affiliates, where Executive, or any
person reporting to Executive, had personal contact with such person or entity,
with respect to products, activities or services that compete in whole or in
part with the products, activities or services of Employer or any of its
subsidiaries or affiliates.

 

The foregoing Restrictive Covenant shall not prohibit Executive from owning
directly or indirectly capital stock or similar securities that are listed on a
securities exchange or quoted on the National Association of Securities Dealers
Automated Quotation System that do not represent more than one percent (1%) of
the outstanding capital stock of any Financial Institution.

 

Section 8.           Remedies for Breach.  Executive has reviewed the provisions
of this Agreement with legal counsel, or has been given adequate opportunity to
seek such counsel, and Executive acknowledges that the covenants contained
herein are reasonable with respect to their duration, geographical area and
scope.  Executive further acknowledges that the restrictions contained in this
Agreement are reasonable and necessary for the protection of the legitimate
business interests of Employer, that they create no undue hardships, that any
violation of these restrictions would cause substantial injury to Employer and
its interests, that Employer would not have agreed to enter into this Agreement
without receiving Executive’s agreement to be bound by these restrictions and
that such restrictions were a material inducement to Employer to enter into this
Agreement.  During the Restrictive Period, Employer shall have the right to
communicate the existence and terms of this Agreement to any third party with
whom Executive may seek or obtain future employment or other similar
arrangement.  In addition, in the event of any violation or threatened violation
of the restrictions contained in this Agreement, Employer, in addition to and
not in limitation of, any other rights, remedies or damages available to
Employer under this Agreement or otherwise at law or in equity, shall be
entitled to preliminary and permanent injunctive relief to prevent or restrain
any such violation by Executive and any and all persons directly or indirectly
acting for or with him, as the case may be.  If Executive violates the
Restrictive Covenant and Employer brings legal action for injunctive or other
relief, Employer shall not, as a result of the time involved in obtaining such
relief, be deprived of the benefit of the full period of the Restrictive
Covenant.  Accordingly, the Restrictive Covenant shall be deemed to have the
duration specified herein computed from the date the relief is granted but
reduced by the time between the period when the Restrictive Period began to run
and the date of the first violation of the Restrictive Covenant by Executive.

 

Section 9.           Indemnity; Other Protections.

 

(a)           Indemnification.  Employer shall indemnify Executive (and, upon
Executive’s death, Executive’s heirs, executors and administrators) to the
fullest extent permitted by law against all expenses, including reasonable
attorneys’ fees, court and investigative costs,

 

10

--------------------------------------------------------------------------------


 

judgments, fines and amounts paid in settlement (collectively, “Expenses”)
reasonably incurred by Executive in connection with or arising out of any
pending, threatened or completed action, suit or proceeding in which Executive
becomes involved by reason of Executive’s having been an officer or director of
Employer.  The indemnification rights provided for herein are not exclusive and
shall supplement any rights to indemnification that Executive may have under any
applicable bylaw or charter provision of Employer, or any resolution of Employer
or any applicable statute.

 

(b)                                 Advancement of Expenses.  In the event that
Executive becomes a party, or is threatened to be made a party, to any pending,
threatened or completed action, suit or proceeding for which Employer is
permitted or required to indemnify Executive under this Agreement, any
applicable bylaw or charter provision of Employer, any resolution of Employer,
or any applicable statute, Employer shall, to the fullest extent permitted by
law, advance all Expenses incurred by Executive in connection with the
investigation, defense, settlement, or appeal of any threatened, pending or
completed action, suit or proceeding, subject to receipt by Employer of a
written undertaking from Executive to reimburse Employer for all Expenses
actually paid by Employer to or on behalf of Executive in the event it shall be
ultimately determined that Employer cannot lawfully indemnify Executive for such
Expenses, and to assign to Employer all rights of Executive to indemnification
under any policy of directors’ and officers’ liability insurance to the extent
of the amount of Expenses actually paid by Employer to or on behalf of
Executive.

 

(c)                                  Litigation.  Unless precluded by an actual
or potential conflict of interest, Employer shall have the right to recommend
counsel to Executive to represent Executive in connection with any claim covered
by this Section 9.  Further, Executive’s choice of counsel, Executive’s decision
to contest or settle any such claim and the terms and amount of the settlement
of any such claim shall be subject to Employer’s prior written approval, which
approval shall not be unreasonably withheld by Employer.

 

Section 10.                                   General Provisions.

 

(a)                                 Amendment.  Except as set forth explicitly
herein, this Agreement may not be amended or modified except by written
agreement signed by Executive and First Busey.

 

(b)                                 Successors; Assignment.  This Agreement
shall be binding upon and inure to the benefit of Executive, Employer and their
respective personal representatives, successors and assigns.  Except as set
forth in Section 7(a), for the purposes of this Agreement, any successor or
assign of Employer shall be deemed to be “Employer.”  Employer shall require any
successor or assign of Employer or any direct or indirect purchaser or acquirer
of all or substantially all of the business, assets or liabilities of Employer,
whether by transfer, purchase, merger, consolidation, stock acquisition or
otherwise, to assume and agree in writing to perform this Agreement and
Employer’s obligations hereunder in the same manner and to the same extent as
Employer would have been required to perform them if no such transaction had
occurred.

 

(c)                                  Entire Agreement.  This Agreement
constitutes the entire agreement between the Parties concerning the subject
matter hereof, and supersedes all prior negotiations,

 

11

--------------------------------------------------------------------------------


 

undertakings, agreements and arrangements with respect thereto, whether written
or oral.  The provisions of this Agreement shall be regarded as divisible and
separate; if any provision is declared invalid or unenforceable, the validity
and enforceability of the remaining provisions shall not be affected.  In the
event any provision of this Agreement (including any provision of the
Restrictive Covenant) is held to be overbroad as written, such provision shall
be deemed to be amended to narrow the application of such provision to the
extent necessary to make such provision enforceable according to applicable law.

 

(d)                                 Survival.  The provisions of Section 6
(Confidentiality), Section 7 (Non-Competition and Non-Solicitation Covenants),
Section 8 (Remedies for Breach), Section 9 (Indemnity; Other Protections) and
Section 10 (General Provisions) shall survive the expiration or termination of
this Agreement for any reason.

 

(e)                                  Governing Law and Enforcement.  This
Agreement shall be construed and the legal relations of the Parties shall be
determined in accordance with the laws of the State of Illinois without
reference to the law regarding conflicts of law.

 

(f)                                   Arbitration.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration conducted at a location selected by Employer within fifty (50)
miles from Champaign-Urbana, Illinois, in accordance with the rules of the
American Arbitration Association.

 

(g)                                 Prevailing Party Legal Fees.  Should either
Party initiate any action or proceeding to enforce this Agreement or any
provision hereof, or for damages by reason of any alleged breach of this
Agreement or of any provision hereof, or for a declaration of rights hereunder,
the prevailing Party in any such action or proceeding shall be entitled to
receive from the other Party all costs and expenses, including reasonable
attorneys’ fees, incurred by the prevailing Party in connection with such action
or proceeding; provided, however, that reasonable attorneys’ fees shall be
limited to the fees of the last attorney to represent the Party and to the
lesser of the fees incurred as a result of the reasonable hourly rate of the
attorney or any contingent or other arrangement for the payment of legal fees. 
The payment, if any, of costs and expenses to either Party under this
Section 10(g) shall be made no later than two and one-half (2½) months following
the end of the year in which a final adjudication is made in the action or
proceeding.

 

(h)                                 Waiver.  No waiver by either Party at any
time of any breach by the other Party of, or compliance with, any condition or
provision of this Agreement to be performed by the other Party shall be deemed a
waiver of any similar or dissimilar provisions or conditions at the same time or
any prior or subsequent time.

 

(i)                                    Notices.  Notices pursuant to this
Agreement shall be in writing and shall be deemed given when received; and, if
mailed, shall be mailed by United States registered or certified mail, return
receipt requested, postage prepaid; and if to Employer, addressed to the
principal headquarters of First Busey, attention: President and Chief Executive
Officer; and if to Executive, to the address for Executive as most currently
reflected in the corporate records or to such other address as Executive has
most recently provided to Employer.

 

12

--------------------------------------------------------------------------------


 

(j)                                    Code Section 409A.  To the extent any
provision of this Agreement or action by Employer would subject Executive to
liability for interest or additional taxes under Code Section 409A, it shall be
deemed null and void, to the extent permitted by law and deemed advisable by
Employer.  It is intended that this Agreement will comply with Code
Section 409A, and this Agreement shall be administered accordingly, and
interpreted and construed on a basis consistent with such intent. 
Notwithstanding anything herein to the contrary, no termination or other similar
payments and benefits hereunder shall be payable on account of Executive’s
termination of employment unless Executive’s termination of employment
constitutes a “separation from service” within the meaning of Section 409A.  To
the extent any reimbursements or in-kind benefit payments under this Agreement
are subject to Code Section 409A, such reimbursements and in-kind benefit
payments shall be made in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv).  This Agreement may be amended to the extent necessary
(including retroactively) by Employer to maintain to the maximum extent
practicable the original intent of this Agreement while avoiding the application
of taxes or interest under Code Section 409A.  The preceding shall not be
construed as a guarantee of any particular tax effect for Executive’s
compensation and benefits and Employer does not guarantee that any compensation
or benefits provided under this Agreement will satisfy the provisions of Code
Section 409A.

 

(k)                                 Clawback.  Any amount or benefit received
under this Agreement shall be subject to potential cancellation, recoupment,
rescission, payback, or other action in accordance with the terms of any
applicable Employer clawback policy (the “Policy”) or any applicable law, as may
be in effect from time to time.  Executive acknowledges and consents to
Employer’s application, implementation, and enforcement of (i) the Policy or any
similar policy established by Employer that may apply to Executive and (ii) any
provision of applicable law relating to cancellation, rescission, payback, or
recoupment of compensation, as well as Executive’s express agreement that
Employer may take such actions as may be necessary to effectuate the Policy, any
similar policy, or applicable law, without further consideration or action.

 

(l)                                    Construction.  This Agreement shall be
deemed drafted equally by the Parties.  Any presumption or principle that the
language of this Agreement is to be construed against any Party shall not
apply.  Whenever used in this Agreement, the singular includes the plural and
vice versa (where applicable); the words “hereof,” “herein,” “hereto,” “hereby,”
“hereunder,” and other words of similar import refer to this Agreement as a
whole (including exhibits); all references to sections, schedules and exhibits
are to sections, schedules and exhibits in or to this Agreement unless otherwise
specified; the words “include,” “includes” and “including” means “include,
without limitation,” “includes, without limitation” and “including, without
limitation,” respectively; any reference to a document or set of documents, and
the rights and obligations of the parties under any such documents, means such
document or documents as amended from time to time, and any and all
modifications, extensions, renewals, substitutions or replacements thereof; and
references to a statute shall refer to the statute and any amendments and any
successor statutes, and to all regulations promulgated under or implementing the
statute, as amended, or its successors, as in effect at the relevant time.  The
headings used in this Agreement are for convenience only, shall not be deemed to
constitute a part hereof, and shall not be deemed to limit, characterize or in
any way affect the construction or enforcement of the provisions of this
Agreement.  This Agreement may be executed in any number of identical

 

13

--------------------------------------------------------------------------------


 

counterparts, any of which may contain the signatures of less than all Parties,
and all of which together shall constitute a single agreement.  All remedies of
any Party are cumulative and not alternative, and are in addition to any other
remedies available at law, in equity or otherwise.

 

[Remainder of Page Intentionally Left Blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

FIRST BUSEY CORPORATION and

EXECUTIVE

BUSEY BANK

 

 

 

 

By:

/s/ VAN A. DUKEMAN

 

/s/ CURT ANDERSON

 

Van A. Dukeman

Curt Anderson

 

President and Chief Executive Officer

 

 

of First Busey Corporation

 

 

 

Signature Page to Curt Anderson Employment Agreement

 

--------------------------------------------------------------------------------


Exhibit A to Employment Agreement

 

AGREEMENT AND RELEASE

 

This Agreement and Release (this “Release”) is made and entered into as of
                          (the “Release Date”), by and among First Busey
Corporation (“First Busey”), Busey Bank (the “Bank” and together with First
Busey, “Employer”) and                           (“Executive,” and together with
Employer, the “Parties”).  In consideration of the mutual covenants hereinafter
set forth, the Parties hereby agree as follows:

 

Section 1.                                          Separation.  Executive’s
employment with Employer shall end effective                          .

 

Section 2.                                          Payment and Benefits.  In
consideration of the promises made in this Release, First Busey has agreed to
pay Executive the compensation and benefits as provided in that certain
employment agreement made and entered into as of                          , by
and among the Parties (the “Employment Agreement”).  Executive understands and
acknowledges that the compensation and benefits provided under this Section 2
constitute an amount in excess of that to which Executive would be entitled
without entering into this Release.  Executive acknowledges that such
compensation and benefits are being provided by First Busey, in part, as
consideration for Executive entering into this Release, including the release of
claims and waiver of rights provided in Section 3 of this Release.

 

Section 3.                                          Release of Claims and Waiver
of Rights.  Executive, on Executive’s own behalf and that of Executive’s heirs,
executors, attorneys, administrators, successors and assigns, fully releases and
discharges Employer, its predecessors, successors, subsidiaries, affiliates and
assigns, and its and their directors, officers, trustees, employees, and agents,
in their individual and official capacities, and the current and former trustees
and administrators of any retirement or other benefit plan applicable to the
employees or former employees of Employer, in their individual and official
capacities (the “Released Parties”), from any and all liability, claims, demands
and actions, including liability, claims, demands and actions arising under
Employer’s policies and procedures, whether formal or informal; the United
States or State of Illinois Constitutions; the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Illinois Human Rights Act; the Employee Retirement
Income Security Act of 1974; the Age Discrimination in Employment Act; Executive
Order 11246; and any other federal, state or local statute, ordinance or
regulation with respect to employment, and in addition thereto, from any other
liability, claims, demands and actions with respect to Executive’s employment
with Employer or other association with Employer through the Release Date,
including the termination of Executive’s employment with Employer, any right of
payment for disability or any other statutory or contractual right of payment or
any claim for relief on the basis of any alleged tort or breach of contract
under the common law of the State of Illinois or any other state, including
defamation, intentional or negligent infliction of emotional distress, breach of
the covenant of good faith and fair dealing, promissory estoppel, and
negligence.  Executive represents that Executive has not assigned or filed any
claim, demand, action or charge against the Released Parties.  Executive further
acknowledges that Executive is aware that statutes exist that render null and
void releases and discharges of any claims, rights, demands, liabilities,
actions and causes of action that are unknown to the releasing or discharging
party at the time of execution of the release and discharge.  Executive hereby
expressly waives, surrenders and

 

A-1

--------------------------------------------------------------------------------


 

agrees to forego any protection to which Executive would otherwise be entitled
by virtue of the existence of any such statute in any jurisdiction, including
the State of Illinois.

 

Section 4.  Covenant Not to Sue.  Executive shall not bring, file, charge,
claim, sue or cause, assist, or permit to be brought, filed, charged or claimed
any action, cause of action, or proceeding regarding or in any way related to
any of the claims described in Section 3 of this Release; Executive’s release of
claims and waiver of rights provided in Section 3 of this Release is, shall
constitute and may be pleaded as, a bar to any such claim, action, cause of
action or proceeding.  If any government agency or court assumes jurisdiction of
any charge, complaint or cause of action covered by this Release, Executive
shall not seek and shall not accept any personal equitable or monetary relief in
connection with any investigation, civil action, suit or legal proceeding.

 

Section 5.  Mutual Non-Disparagement.  At all times following the signing of
this Release, neither Party shall engage in any vilification of the other, and
each Party shall refrain from making any false, negative, critical or
disparaging statements, implied or expressed, concerning the other, including
management style, methods of doing business, the quality of products and
services, or role in the community.  Executive acknowledges that the only
persons whose statements may be attributed to Employer for purposes of this
covenant not to make disparaging statements shall be each member of the Board of
Directors of Employer, the CEO/EMD and executive officers that report directly
to the CEO/EMD.  The Parties shall do nothing that would damage the other’s
business reputation or good will.

 

Section 6.                                          Representations by
Executive.  Executive warrants that Executive is legally competent to execute
this Release and that Executive has not relied on any statements or explanations
made by Employer or its attorneys.  Moreover, Executive acknowledges that
Executive has been afforded the opportunity to be advised by legal counsel
regarding the terms of this Release, including the release of all claims and
waiver of rights set forth in Section 3 of this Release.  Executive acknowledges
that Executive has been offered [twenty-one (21)] days to consider this
Release.  After being so advised, and without coercion of any kind, Executive
freely, knowingly and voluntarily enters into this Release.  [Executive further
acknowledges that Executive may revoke this Release within seven (7) days after
Executive has signed this Release and further understands that this Release
shall not become effective or enforceable until seven (7) days after Executive
has signed this Release, as evidenced by the date set forth below Executive’s
signature on this Release.  Any revocation of this Release by Executive must be
in writing and addressed to the principal headquarters of First Busey,
attention: President and Chief Executive Officer.  If sent by mail, any
revocation must be postmarked within the seven (7)-day period and sent by
certified mail, return receipt requested.]  In addition, Executive represents
that Executive has returned all property of Employer that is in Executive’s
possession, custody or control, including all documents, records and tangible
property that are not publicly available and reflect, refer or relate to
Employer or Employer’s business affairs, operations or customers, and all copies
of the foregoing.

 

Section 7.                                          No Admissions.  Employer
denies that it or any of its employees or agents have taken any improper action
against Executive.  This Release shall not be admissible in any proceeding as
evidence of improper action by Employer or any of its employees or agents.

 

A-2

--------------------------------------------------------------------------------


 

Section 8.                                          Confidentiality.  Executive
and Employer shall keep the existence and the terms of this Release
confidential, except for Executive’s immediate family members or their legal or
tax advisors in connection with services related hereto and except as may be
required by law or in connection with the preparation of tax returns.

 

Section 9.                                          Non-Waiver.  Employer’s
waiver of a breach of this Release by Executive shall not be construed or
operate as a waiver of any subsequent breach by Executive of the same or of any
other provision of this Release.

 

Section 10.  Restrictive Covenants.  Executive shall abide by the terms set
forth in Sections 5 and 6 of the Employment Agreement.

 

Section 11.  Construction.  The terms set forth in Section 9 of the Employment
Agreement shall apply to this Release, provided that the word “Release” shall
take the place of the word “Agreement” in such Section 9, where applicable.

 

IN WITNESS WHEREOF, the Parties have executed this Release as of dates set forth
below their respective signatures below.

 

FIRST BUSEY CORPORATION and

EXECUTIVE

BUSEY BANK

 

 

 

 

 

By:

 

 

 

 

[Name]

[Name]

 

President and Chief Executive Officer

 

 

of First Busey Corporation

 

 

 

Date:

 

 

Date:

 

 

A-3

--------------------------------------------------------------------------------